     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 1 of 23



UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 VICTOR CARLSTRÖM, STEPHEN BRUNE,        :
 VINACOSSA ENTERPRISES AB, VINACOSSA     :
 ENTERPRISES LTD, BOFLEXIBILITET         :           19cv11569 (DLC)
 SVERIGE AB, SBS RESURS DIREKT AB and    :
 SPARFLEX AB,                            :          CORRECTED OPINION
                                         :              AND ORDER 1
                           Plaintiffs,   :
                                         :
                -v-                      :
                                         :
 FOLKSAM ÖMSESIDIG LIVFÖRSÄKRING,        :
 SWEDBANK AB, SKATTEVERET,               :
 FINANSINSPEKTIONEN, JENS HENRIKSSON,    :
 ERIK THEDÉEN, KATRIN WESTLING PALM and :
 others known and unknown,               :
                                         :
                           Defendants.   :
                                         :
 --------------------------------------- X

APPEARANCES

For plaintiffs:
Lawrence Schoenbach
Law Offices of Lawrence H. Schoenbach
111 Broadway
New York, NY 10006

Joshua Dratel
Law Offices of Joshua L. Dratel, P.C.
29 Broadway, Suite 1412
New York, NY 10006

For defendant Folksam Ömsesidig Livförsäkring:
Benjamin Gruenstein
Timothy Cameron
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019

1The only corrections made in this Corrected Opinion and Order
are to the dates referencing the defendants’ motions set forth
in the Conclusion.
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 2 of 23




For defendants Swedbank AB and Jens Henriksson:
Christopher Kercher
William Burck
Quinn Emanuel Urquhart & Sullivan LLP
51 Madison Avenue
22nd Floor
New York, NY 10010

For defendants Skatteverket, Finansinspektionen, Katrin Westling
Palm, and Eric Thedéen:
Claire Angela DeLelle
Nicole Erb
White & Case LLP
701 Thirteenth Street, NW
Washington, DC 20005

Susan Laura Grace
White & Case LLP
1221 Avenue of the Americas
New York, NY 10020

DENISE COTE, District Judge:

     Plaintiffs bring this action against private and

governmental entities and individuals located in Sweden.          The

defendants, plaintiffs allege, were part of a conspiracy to ruin

the reputation of plaintiff Victor Carlström (“Carlström”) after

he discovered that defendant Folksam Ömsesidig Livförsäkring

(“Folksam”) and others were engaged in fraudulent investment

schemes.   This conspiracy has damaged Carlström’s businesses

and, he believes, has led to his harassment in New York and Los

Angeles.   This Opinion dismisses plaintiffs’ claims under the

doctrine of forum non conveniens.




                                   2
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 3 of 23



                              Background

     The following facts are taken from the first amended

complaint (“FAC”).   Carlström is a Swedish citizen currently

residing and seeking asylum in the United States.         He is joined

as plaintiff by several of his Swedish or Cypriot companies:

Vinacossa Enterprises, Ltd. (“Vinacossa Ltd.”), Vinacossa

Enterprises AB (“Vinacossa AB”), SBS Resurs Direkt AB (“Resurs

Direkt”), Sparflex AB (“Sparflex”), and Boflexibilitet Sverige

AB (“Boflex”).   The final plaintiff is Stephen Brune (“Brune”),

a business associate who resides in New York.

     The defendants include three Swedish financial

institutions, Folksam, Swedbank AB (“Swedbank”), and

Skandinaviska Enskilda Banken AB (“SEB”); two Swedish

governmental institutions, Skatteverket (“Swedish Tax Agency”)

and Finansinspektionen (“Swedish Financial Regulator”)

(collectively, the “Swedish Government Defendants”); 2 and three

Swedish residents associated with those entities.         Jens

Henriksson (“Henriksson”) was the President and CEO of Swedbank

and before that the President and CEO of Folksam.         Eric Thedéen

(“Thedéen”) was the Director-General of the Swedish Financial

Regulator, and Katrin Westling Palm was the Director-General of

the Swedish Tax Agency.

2 This Opinion refers to these entities by the English
equivalents of their names.

                                   3
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 4 of 23



     Carlström worked as a financial advisor in Sweden from 2006

to 2015.    At the center of this case is Carlström’s business

relationship through his company Resurs Direkt with Folksam.           In

June 2013, Resurs Direkt became Folksam’s agent in Sweden and

operated under Folksam’s financial licenses.        Resurs Direkt

invested its clients’ funds through Folksam and maintained those

funds at Folksam.    Through Folksam, Carlström invested over $150

million of Resurs Direkt’s clients’ funds in a BlackRock fund,

that in turn invested all of those funds through its New York

accounts (the “BlackRock Funds”).      BlackRock paid commissions to

Folksam, which would transfer the commissions to Resurs Direkt

and Carlström in Sweden.

     In 2014, Carlström’s clients began inquiring about their

investments at Folksam.    When Carlström relayed these inquiries

to Folksam, he was rebuffed.     Carlström then began conducting

his own due diligence into Folksam.      Carlström discovered

several illegal schemes carried out by the defendants, with

Folksam at the center.    Carlström asserts, for instance, that he

uncovered evidence of an illegal kickback scheme that occurred

in 2011 to 2012 involving thousands of Swedish pension accounts.

     In early 2015, after Carlström raised his concerns about

Folksam’s business practices, his relationship with Folksam

frayed.    This began, Carlström alleges, the scheme to silence



                                   4
       Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 5 of 23



him.    In September 2015, Folksam cancelled its contract with

Resurs Direkt and refused to pay Resurs Direkt approximately $12

million in commissions due on the investments in the BlackRock

Funds.

       Thereafter, Folksam told existing or prospective Carlström

clients that he had engaged in fraud.         Some of Carlström’s

clients requested that Folksam transfer their accounts to

another Swedish bank affiliated with Carlström; Folksam refused.

       Carlström asserts that the Swedish Tax Agency and Financial

Regulator joined the defendants’ campaign in 2016.           In August

2016, for instance, the Swedish Financial Regulator issued a

report accusing Resurs Direkt of malfeasance.          The Swedish Tax

Agency likewise initiated an investigation of Carlström and his

companies in October 2017.

       The Swedish Financial Regulator and Tax Agency also acted

to frustrate Carlström’s new business ventures.          In late 2016,

Carlström traveled to New York to discuss forming two companies

-- plaintiffs Boflex and Sparflex -- with Brune.          The two

companies would enter the mortgage market in Sweden and later in

the United States.     Carlström formed Sparflex in Sweden and

signed an agreement with Exceed Capital AB (“Exceed”) to manage

Sparflex’s funds.     Carlström convinced “nearly 500 clients”

whose accounts were still at Folksam to move their accounts to



                                     5
        Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 6 of 23



Exceed.     Once again, Folksam either pressured the clients to

keep their accounts at Folksam or simply refused to honor

requests to transfer the accounts to Exceed.           The Swedish

Financial Regulator pressured Exceed to cancel its agreement

with Sparflex.

     Carlström formed Boflex in March 2018.           In July 2018,

Boflex applied for a license to distribute mortgages in Sweden.

Between September 2018 and April 2019, the Swedish Financial

Regulator denied the application, Boflex’s appeal of that

decision, and an amended application.          During this period, the

Swedish Tax Agency initiated investigations into Sparflex and

Vinacossa AB.

     Meanwhile, in the summer of 2018, Carlström identified

Swedbank as a partner for Sparflex and Boflex.           Shortly after

Boflex’s attorneys notified the Swedish Financial Regulator of

its negotiations with Swedbank, Swedbank declined to enter a

partnership with Sparflex or Boflex.         Swedbank cited the same

allegations of fraud that Folksam and the Swedish Financial

Regulator had been making against Carlström.           Swedbank’s abrupt

withdrawal prompted Carlström to look into Swedbank’s finances.

He discovered it was engaged in international money laundering.

     SEB is alleged to have joined defendants’ conspiracy in

2017.    SEB provided the Swedish Tax Agency with confidential



                                      6
       Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 7 of 23



banking and personal information about Carlström and his

companies.    Carlström asserts that SEB joined the conspiracy to

silence Carlström after he discovered that bank’s involvement in

international money laundering and public corruption.

       The remaining defendants -- Henriksson, Thedéen, and

Westling Palm -- are accused of wrongdoing that occurred in

Sweden between 2011 and the present.        Those individuals are

alleged to have used their positions in the Swedish financial

and government institutions to carry out the illegal schemes

that Carlström uncovered.       When Carlström discovered these

schemes, these individuals spearheaded the effort to silence

him.

       In early 2019, Carlström and his family fled Sweden for the

United Arab Emirates.      While there, Carlström found “ongoing

financial fraud and money laundering on an international scale”

by the defendants.     Carlström sent his findings to Westling Palm

and other Swedish officials.       Soon thereafter, Carlström noticed

that unidentified individuals began harassing and threatening

him and his family.      They fled Europe for New York, where they

arrived on April 24, 2019.

       Carlström alleges that he and his family faced harassment

in New York as well.      Specifically, on May 3, 2019, an unknown

person used a stolen key to attempt to enter the hotel room he



                                     7
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 8 of 23



shared with his family.    Around this time, Carlström asserts

that someone hacked into the computer system of a Cypriot

company he owns.   Carlström was not able to identify the hacker

beyond determining that the activity originated in Turkey.

     After Carlström was followed in New York by an unknown

person for two days in July 2019, Carlström fled to Los Angeles.

There, he was followed again.     Even now, Carlström’s security

detail is concerned for his safety and he moves hotels

frequently.   In October 2019, Carlström met with federal

prosecutors in New York.

     The plaintiffs filed this action on December 17, 2019, and

the FAC on July 10, 2020.     Each plaintiff brings a civil

Racketeering Influenced and Corrupt Organizations Act (“RICO”)

claim against all defendants pursuant to 18 U.S.C. § 1962(c).

The FAC alleges that the RICO enterprise was formed to ruin

Carlström’s reputation and prevent him from revealing the

financial malfeasance he discovered.      The FAC pleads seven

predicate acts of racketeering:      mail fraud in violation of 18

U.S.C. § 1341; wire fraud in violation of 18 U.S.C. § 1343;

conspiracy to commit murder in violation of N.Y. Penal Law §§

125.25 & 105.15; travelling internationally to defraud Carlström

in violation of the Travel Act, 18 U.S.C. § 1952; money

laundering in violation of 18 U.S.C. §§ 1956(a)(1)(A)(i) and



                                   8
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 9 of 23



(B)(i) & 1956(a)(2)(A) and (B)(i) & 1956(h) & 1956(b)(2); money

laundering in violation of 18 U.S.C. § 1957(a); and Hobbs Act

robbery in violation of 18 U.S.C. § 1951.       Each plaintiff also

brings a claim against each defendant for engaging in a RICO

conspiracy based on the same acts, in violation of 18 U.S.C. §

1962(d).   Carlström alone brings a claim under the Computer

Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030, et. seq.,

against each defendant related to the hacking of the computer

system of his Cypriot company.

     Various plaintiffs also assert common-law claims against

the defendants.   Resurs Direkt brings a breach of contract claim

against Folksam for cancelling the agreement between those

parties and refusing to pay Resurs Direkt brokerage commissions.

Vinacossa AB, Resurs Direkt, Sparflex, and Boflex bring a claim

of tortious interference with contract against Folksam,

Swedbank, Henriksson, Thedéen, and Westling Palm in relation to

those entities’ interference with the contracts with third

parties.   Those same plaintiffs bring a claim of tortious

interference with prospective business advantage against

Folksam, Swedbank, SEB, Henriksson, Thedéen, and Westling Palm.

Lastly, Carlström asserts a claim of intentional infliction of

emotional distress against all defendants.




                                   9
        Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 10 of 23



        Folksam, Henriksson, and Swedbank filed this motion to

dismiss on July 31, 2020.        Those entities assert that this Court

lacks jurisdiction over the defendants; that the SAC fails to

state a claim under RICO, the CFAA, or New York common law; and

that in any event this action should be dismissed under the

doctrine of forum non conveniens.          The Swedish Government

Defendants, Thedéen, and Westling Palm moved for dismissal on

August 21.      In addition to the grounds for dismissal asserted by

Folksam, Henriksson, and Swedbank, the Swedish Government

Defendants, Thedéen, and Westling Palm assert that they are

immune from suit under the Foreign Sovereign Immunities Act of

1976, 28 U.S.C. §§ 1604, et seq., and that international comity

requires this Court to abstain from adjudicating the acts of a

foreign state.      The motions were fully submitted on September

25. 3


                                  Discussion

        Each of the moving defendants contests this Court’s

jurisdiction.      This Opinion will address the issue of forum non




3 An Order of August 19 adjourned SEB’s deadline to respond to
the FAC pending the disposition of the other defendants’ motions
to dismiss.


                                      10
      Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 11 of 23



conveniens without deciding whether there is personal

jurisdiction over the defendants. 4

      Deciding a motion to dismiss on the ground of forum non

conveniens requires a three-part analysis.         First, a court

determines the “degree of deference properly accorded the

plaintiff’s choice of forum.”       Norex Petroleum Ltd. v. Access

Indus., Inc., 416 F.3d 146, 153 (2d Cir. 2005) (citation

omitted).   Next, it considers “whether the alternative forum

proposed by the defendants is adequate to adjudicate the

parties’ dispute.”     Id. (citation omitted).      Lastly, a court

balances “public interest factors” and “private interest

factors” to ascertain whether the case should proceed in

plaintiffs’ chosen forum.      Iragorri v. United Techs. Corp., 274

F.3d 65, 73-74 (2d Cir. 2001) (en banc); see also Norex

Petroleum Ltd., 416 F.3d at 153.

    A. Deference to Plaintiffs’ Choice of Forum




4 “[A] federal court has leeway to choose among threshold grounds
for denying audience to a case on the merits.” Sinochem Int’l
Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007)
(citation omitted). The doctrine of forum non conveniens is one
such threshold issue and involves “a non-merits based decision
akin to dismissal for lack of personal jurisdiction.” Dattner
v. Conagra Foods, Inc., 458 F.3d 98, 102 (2d Cir. 2006).
Accordingly, courts may bypass issues of personal jurisdiction
if another non-merits issue would dispose of the case. Sinochem
Int’l Co., 549 U.S. at 432.


                                    11
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 12 of 23



     The Second Circuit Court of Appeals has held that “the

degree of deference given to a plaintiff’s forum choice varies

with the circumstances.”     Iragorri, 274 F.3d at 71.      In

Iragorri, the Court of Appeals explained that a plaintiff’s

choice of forum falls “‘on a sliding scale’ depending on the

degree of convenience reflected by the choice in a given case.”

Norex Petroleum Ltd., 416 F.3d at 154 (quoting Iragorri, 274

F.3d at 71).   In doing so, courts must consider “the totality of

circumstances supporting a plaintiff’s choice of forum.”          Norex

Petroleum Ltd., 416 F.3d at 154.

     The more it appears that a domestic or foreign
     plaintiff’s choice of forum has been dictated by
     reasons that the law recognizes as valid, the greater
     the deference that will be given to the plaintiff’s
     forum choice. Stated differently, the greater the
     plaintiff’s or the lawsuit’s bona fide connection to
     the United States and to the forum of choice and the
     more it appears that considerations of convenience
     favor the conduct of the lawsuit in the United States,
     the more difficult it will be for the defendant to
     gain dismissal for forum non conveniens. On the other
     hand, the more it appears that the plaintiff’s choice
     of a U.S. forum was motivated by forum-shopping
     reasons the less deference the plaintiff’s choice
     commands and, consequently, the easier it becomes for
     the defendant to succeed on a forum non conveniens
     motion by showing that convenience would be better
     served by litigating in another country’s courts.

Id. at 154-55 (quoting Iragorri, 274 F.3d at 71–72).

     In determining whether a plaintiff’s choice of forum is

motivated by convenience, a court should consider the following

factors:

                                   12
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 13 of 23



     (1) the convenience of the plaintiff’s residence in
     relation to the chosen forum, (2) the availability of
     witnesses or evidence to the forum district, (3) the
     defendant’s amenability to suit in the forum district,
     (4) the availability of appropriate legal assistance,
     and (5) other reasons relating to convenience or
     expense.

Norex Petroleum Ltd., 416 F.3d at 155 (quoting Iragorri, 274

F.3d at 72).

     The Second Circuit has also identified several indicia of

forum shopping:

     (1) attempts to win a tactical advantage resulting
     from local laws that favor the plaintiff’s case, (2)
     the habitual generosity of juries in the United States
     or in the forum district, (3) the plaintiff’s
     popularity or the defendant’s unpopularity in the
     region, or (4) the inconvenience and expense to the
     defendant resulting from litigation in that forum.

Norex Petroleum Ltd., 416 F.3d at 155 (quoting Iragorri, 274

F.3d at 72).   A court should afford “diminished” solicitude to

“a plaintiff’s choice of forum where the plaintiff has actively

sought international business and the cause of action does not

have significant ties to the plaintiff’s home forum.”          Carey v.

Bayerische Hypo-Und Vereinsbank AG, 370 F.3d 234, 237 (2d Cir.

2004).

     Taken together, the plaintiffs’ choice of forum is entitled

to little or no deference.     No deference is owed to the choice

made by the plaintiff-entities.      Each of the plaintiff-entities

is a foreign business and brings claims against Swedish



                                   13
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 14 of 23



individuals, entities, and government agencies based on events

that occurred in Sweden and that caused injury to them in

Sweden.

     Carlström’s choice of forum is entitled to very little

deference.   Carlström is not a New York resident or a United

States citizen, although he has applied for asylum in this

country.   The core of his claims concerns actions taken by

Swedish entities, agencies, and individuals against Carlström’s

foreign companies in Sweden.      Indeed, the genesis of this

dispute is Resurs Direkt’s contract with Folksam, a transaction

that has no connection to this forum.       The misconduct that is

alleged to have followed that agreement likewise involved

defendants’ plans that were devised and carried out in Sweden by

Swedish actors.   Swedish authorities and courts have a

significant interest in addressing and resolving Carlström’s

allegations of skullduggery in Swedish financial and government

institutions; New York, by contrast, has no connection to these

allegations.

     Carlström alleges that wrongdoing of an entirely different

nature occurred in New York.      He asserts that in May 2019

someone attempted to enter his hotel room and a few weeks later

someone tailed him.    Those perpetrators have not been

identified, but Carlström assumes that the defendants are



                                   14
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 15 of 23



responsible for that harassment because they possess the motive

to harm him.   Even if his assumption is correct, this

frightening activity is tangential to the events at the center

of this lawsuit, the commercial fraud and corruption that

Carlström asserts victimized his companies in Sweden.          These two

New York events do not alter the fact that little or no

deference is owed to Carlström’s choice of New York as the forum

for his claims based on the defendants’ conduct in Sweden.

Carlström’s only other alleged tie to this jurisdiction is

through Resurs Direkt’s investment in the BlackRock Funds.              But

Resurs Direkt’s injury was sustained in Sweden when a Swedish

defendant refused to pay Resurs Direkt commissions on those

investments.

     Finally, Brune’s choice of forum is entitled to minimal

deference.   While he is a New York resident, Brune has a very

limited role in this litigation.        He has no connection

whatsoever to the bulk of the alleged Swedish financial

wrongdoing and corruption.     The FAC mentions Brune only as a

potential partner in Carlström’s Swedish mortgage venture.              To

the extent Brune has been injured because that venture failed,

those injuries have no relationship to his New York domicile;

they are entirely the result of his foray into international

business and his expectations for an inchoate Swedish venture.



                                   15
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 16 of 23



Like the other plaintiffs, Brune’s claims are brought against

Swedish entities and individuals who acted in Sweden.          It is of

no moment that Brune may have hoped to bring that business to

this country someday.    There are no allegations that Sparflex or

Boflex ever entered the U.S. market or that Brune was injured

other than as a businessman attempting to do business in Sweden.

     These facts and others suggest that the choice of New York

as the forum is tactical.     An assessment of the burden that

these foreign defendants would face from litigating in this

forum only underscores that conclusion.       The discovery required

to address the FAC’s claims against these Swedish financial and

government institutions would be immense and complex.          Moreover,

witnesses are largely if not entirely beyond this Court’s

subpoena power and document discovery will require engagement

with European data and privacy laws.       While plaintiffs aver that

“critical witnesses” are located here, they identify only

plaintiff Brune and Carlström.

     The principal benefit of this forum for the plaintiffs

would appear to be the prospect of treble damages under the RICO

statute.   18 U.S.C. § 1964(c).     That, however, is not a

legitimate reason for choosing this forum.

     Turning to the third consideration, all of the moving

defendants contest this Court’s jurisdiction over them in this



                                   16
      Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 17 of 23



suit. 5   There are also serious issues of foreign sovereign

immunity.

      In sum, neither Brune’s peripheral involvement nor

Carlström’s U.S. residency alters the inescapable fact that this

is essentially a dispute between foreigners about foreign

commercial transactions.      The plaintiffs’ choice of forum is

therefore entitled to little or no deference.

    B. Adequacy of the Alternative Forum

      Sweden would provide the plaintiffs with an adequate forum

for their claims.     A forum is generally adequate if defendants

are amenable to service of process there.         A forum may not be

adequate, however, if the remedies available are “clearly

unsatisfactory,” such as where the alternative forum “does not

permit litigation of the subject matter in dispute.”           Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 254 n.22 (1981).           The

alternative forum is not inadequate simply because it does not

afford plaintiffs the identical causes of action or relief

available in the plaintiffs’ chosen forum.         Norex Petroleum

Ltd., 416 F.3d at 158-59.      Specifically, “the nonexistence of a

RICO statute there does not, by itself, preclude the use of

another forum.”    PT United Can Co. v. Crown Cork & Seal Co., 138


5 While SEB has yet to respond to the FAC, it has represented
that there would be “substantial overlap” between its arguments
for dismissal and those made by the moving defendants.

                                    17
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 18 of 23



F.3d 65, 74 (2d Cir. 1998).     Indeed, even without a precise

analogue to the U.S. RICO statute, “most foreign jurisdictions

provide alternative legal actions to address the wrongdoing

encompassed by civil RICO.”     Norex Petroleum Ltd., 416 F.3d at

158-59.

     Sweden has a long-established and well-developed legal

system with many procedural safeguards for the parties who

appear there.   Moreover, evidence submitted on this motion

indicates that the plaintiffs may bring claims in Sweden for

damages resulting from the alleged conspiracy to silence

Carlström and to destroy his companies, the alleged hacking of

his computer, the tortious interference with his contracts, and

the intentional infliction of emotional distress.         Plaintiffs do

not assert that any of the defendants could evade service of

process in Sweden or avoid the jurisdiction of that country’s

courts.   Indeed, Folksam has declared that it would submit to

service of process in Sweden.

     Plaintiffs do not squarely address the adequacy of Sweden

as a forum for this lawsuit.      They seem to suggest that Swedish

courts may be biased in favor of the Swedish defendants,

particularly the Swedish Government Defendants.         The Second

Circuit Court of Appeals has been “reluctant to find foreign

courts ‘corrupt’ or ‘biased.’”      In re Arbitration Between



                                   18
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 19 of 23



Monegasque De Reassurances S.A.M. v. Nak Naftogaz Of Ukraine,

311 F.3d 488, 499 (2d Cir. 2002) (citation omitted).          In order

for an alternative forum to be inadequate for reasons of

corruption or bias, a plaintiff must show that “the alternative

forum is characterized by a complete absence of due process or

an inability of the forum to provide substantial justice to the

parties.”   Id.   “[C]onclusory submissions” and “sweeping

generalizations” about the alternative forum’s legal system will

not do.   Id.   Plaintiffs have not attempted to show that

Sweden’s courts would be unable to provide the plaintiffs with

substantial justice.

  C. Private and Public Interests

     Having concluded that the plaintiffs’ choice of forum is

due substantially diminished deference and that Sweden would be

an adequate forum, the moving defendants’ motion for dismissal

turns on a balancing of the private and public interests.          Those

factors weigh heavily in favor of dismissal.

     Private interest factors include:
     the relative ease of access to sources of proof;
     availability of compulsory process for attendance of
     unwilling, and the cost of obtaining attendance of
     willing, witnesses; possibility of view of premises,
     if view would be appropriate to the action; and all
     other practical problems that make trial of a case
     easy, expeditious and inexpensive.

Iragorri, 274 F.3d at 73–74 (citation omitted).         The public

interest factors a court may consider include: the

                                   19
        Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 20 of 23



administrative inefficiency in trying a case in a busy court and

away from the locus of the injury; the burden that jury duty may

impose on the community if the case is tried in a venue with no

connection to the issues in dispute; a jurisdiction’s interest

in having a local case decided at home; and the benefits to

having a matter tried in the forum whose law will govern the

case.     Id. at 74.

     For the reasons already discussed, the private interest

factors support dismissal.        Not a single defendant is

incorporated in the United States.          While some defendants are

licensed to do business and have offices in New York, there is

no allegation that their U.S. business gave rise to plaintiffs’

injuries or that evidence relevant to the claims is located

here.     Indeed, the gravamen of the FAC rests on Carlström’s

dealings with Folksam in Sweden and the corruption in Sweden

that he says he uncovered as a result of that work.            Because

none of the pertinent transactions took place in this country,

the burden on the parties of litigating the claims here would be

enormous.     Likewise, Carlström’s contention that the defendants

instituted a smear campaign against him would require the

testimony of witnesses who are beyond the subpoena power of this

Court.     Plaintiffs have not identified a single nonparty witness

who could be called to testify in this case.           The private



                                      20
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 21 of 23



interest factors do not support the conduct of this expensive

and inconvenient litigation in New York to resolve a Swedish

business dispute and its aftermath in Sweden.

     The public interest factors are similarly one-sided.

Sweden’s interest in resolving this case is great.         The FAC

implicates Swedish governmental agencies and some of that

country’s largest financial institutions in a sprawling scheme

to defraud pensioners and others innocent citizens.

Furthermore, once that scheme was detected, the FAC alleges that

those Swedish institutions and officials instituted a

coordinated campaign to silence a Swedish citizen.         Sweden is

due the opportunity to adjudicate that alleged breach of public

trust and injury to its citizens in the first instance.

     While New York has some interest in protecting the business

interests of its citizens when they operate abroad, that

interest pales in this case when compared to Sweden’s interest.

And, as one would expect, there are significant questions of

Swedish law looming in the background of this litigation.

Courts in Sweden are best equipped to decide those questions.

See Piper Aircraft, 454 U.S. at 251 (“The doctrine of forum non

conveniens . . . is designed in part to help courts avoid

conducting complex exercises in comparative law.”).




                                   21
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 22 of 23



     Plaintiffs briefly assert that Carlström cannot leave the

United States because of his pending asylum application in this

country.   That is not true.    Asylum applicants may be permitted

to travel internationally after requesting Advance Parole from

the United States Citizenship and Immigration Services.          See

U.S. Citizenship and Immigration Services, Fact Sheet: Traveling

Outside the United States as an Asylum Applicant, an Asylee, or

a Lawful Permanent Resident Who Obtained Such Status Based on

Asylum Status, U.S. Dep’t Homeland Sec. (Dec. 27, 2006),

available at https://www.uscis.gov/sites/default/files/document/

news/Asylee_travel_information.pdf. 6       Nor does Carlström argue

that he would be foreclosed from participating in legal

proceedings in Sweden remotely.      Carlström’s asylum application

cannot overcome the weight of the analysis recited above.


                               Conclusion


     The defendants’ motions of July 31 and August 21, 2020 are




6 The Court may take judicial notice of the availability of
advance parole for asylum applicants. Giraldo v. Kessler, 694
F.3d 161, 164 (2d Cir. 2012) (citation omitted) (noting that a
court may take judicial notice of “relevant matters of public
record” that are “not subject to reasonable dispute.”).


                                   22
     Case 1:19-cv-11569-DLC Document 101 Filed 12/14/20 Page 23 of 23



granted.

Dated:     New York, New York
           December 14, 2020

                                         ____________________________
                                                  DENISE COTE
                                         United States District Judge




                                   23
